OFFICE OF THE AlTORNEY         GENERAL   OF TEXAS
                              AUSTIN




                               Assi8t8nt
Honorebls T. II.T?lmble, Fiffrot
Std.  Supaciate~4ent a? Pub110 Iwtruotlon
Atutln, To%80
D8ar Sirr




          Ve hnr
whloh uo quok in




                          olrouutanoor luntlono8 lb5v*,
                          trusuoa8 or hbl8 sohoa &la-
                          YIogrow to U(IOthe rohool build-
                        U8Od by the Uhit8 8tubbIAt8,rOr
                        brOiein$ t-h@%%'
                                       8tUdO&lt#?'
            I. . . .*

          YOU have fUirthmr btiOZ'MdiU8 th8t th0 aWh%AO 8kOp8
8r8 if'l
       8 bUilah 8OpW8te irarr: O&t nob 8 p8Ph Of the TO&Or
high a8hMl        bullUla~,          8nd    th8t th4 @-@Bar period whleh 18
$0   bC U8d     tOX     th0      8X8iai~       Of    nOgO        8tUbflt#     Will     no8   k
8t   8 tin     WhSa the hl@b 8OhOel bedlalag 18 bein& U806 for
the tO8Ohillff
             Of white PUPi18.
               Your qusstl0a involve8 * oonrtruotlon                              or   oortaln
OS our Con~tltutloan~l mb etdutory   prW181OW.     ~r6tlon 7
or nrtlole VII, GoamtlWbblonof %X88,    and Art1010 9900,
Rati8ed Clrll f?t8tak8 of 192!4,praide   re8paotlnly   88
followr
            '8.0. 7; SpaT8t6   8OhO018 8h8ll k prodded
       ter the whit8 8ad eolond ohlldron, rad inprrtl81
       pWJV18%On        8h8i2      k    BOdh       to?   wth.-

               “Art.     mm.            (28974)          f3#wr8b* 8OhOOl8
            =fil 8V811abb pilblio  SOhO   fWb&8 Of Oh18
       St8tO 8h8%1 ti l F Op l+ldWt 1 9 lOQhO@ OQtyfl3T
       th. lbuntiOQ  8x it0 0i *itO 8l44 oolozwl ohlldnn,
       8d   iamFti81             ~Fori8bBR8         8hal.rbC       M48      i0F   bOth
       m-89      SO      Shit0         &ildscla 8h811 a t%08
                                                           la6h ti@
       supported        SOT oelorod           .Uldzw%            nor 8hal.loolon~
       ahlldroa daoad              8ahoo18 ruppor~o4lror                white oiilfd-
       MR.  The toru               *oolomd ~m'm4                     'oelomd ehll&
       TM’,   88       U8d       in 8hh    t&81*,   iS~lUd0             8u  pMS0U
       0t 31X&         blood       &.8OMk&4    flW3   ROgfo           8l&OW817.*

               TQtrr~W8t~~              P8W888rilJ n-1-8                      itMlf intO l
detexalnctloo of what 18 noant                b the tara                    "SqMr8t@ 8ehOOl8".
fa o$hor roda,     if   %t 18              38wit      t l ,a* 8098XWte     bulldlag8 8h8n
tn r1.l aVWlt8   k    PFOtidod              iCn,      b&R     Jo?U qWC8ti63     3Mt    k
8-d       i&t th0  MdjltiVO)                tOX     iia th@ t8Ot     ~itMti6ll      88 Wb-
lirua'lrtJO&U lattrr, twgre stuhat8 wald k tnlaed ln the
)pil&tiagU8ti by rhiti 8tUden88. ~OW~VW, it lWp8MtO bpild-
insp, 88 800hh 18 Rot 3Mn$, thdr l diff8TWt lW8t&t d&t
?@8SMl8bly      bC l?88Oh8&.

             A nl?dOX  Of Other    8kte8    h8W    proti8i6Sl8     SiWilW
tathon     Of thlm mate. T&r OOlut%tUti008~itf                0i thM0     pro-
rimion    ha;9 bean 898fi8itie&     8~3 loQ$    a8 the 800~8t&a8
l& t8dlltl88       $WWlbd     8F-8 8Ub8tWtf8tiJ       t&i8 Iuy     iOr   8OOh
X808. u. 0. J. 606; 14 C. J. ?L 1272. Wo bon aed* 8D ox-
h8Umthe    lbe8rOh Sf the lUtkOrlt%88   6f thf8 irt8w 8Id OtbrP8,
tit we h8ve found 60 #me 00 the pmoloe point latel~~~ 1~
t&i8  OpiRiOR.    T h e nto r cwa,,
                                  mua rb eso x$
                                              o 0 lnrloyw  8uthor-
it&O8  ana eonatruo ssotlwa     7 er Axtlele VII end Art1010 WOO
in the light OS cn0h 8uth0rlti8er
wblo             T.     JI.TL'imbl*,Fir&D        A~tmt~$,        38m      3



          “School” 1s derinod by IFebder'8 Sew IAtOXMtiOA81
~$O810~8ty of the E~glllrhLo~&Ugo, Umbrldgod (P,eooAd  EdltloA,
19331, 88 follaws!
                -1. ~a 1nstltUtlOA for teaahlng.ohFldrrP. . .
           HoAOOI, 8 The body Of a9118 8ttOAdiAd A SOhOOl.
           b   A 8e881on of          OR h3t P tutfon or     in8truOtioti..               .
           0   KAtl. A @l’OUp         Of 0108808I  llDO,    8 iOX3.           d     A
           buildlu; or rosa glron war              tie   irmtruotlon'~
                                                                     *
           eohaolhouse.            . . .
                 I.     . .
                ‘I.  The preoe88 of belag Ilutruotod or edu-
           arti04in laatltutione fm to8o)rlng the youngb . .*
                 ThA ~OiiOW%A(ldOfiAitfC?A,AAOAd otherr, 18                             t$iVOU
by the eW          8UthoSit$’ iOr the 8djOOtftO “bOP8T8to”,;

                 “1.        8     hO-OtOd;       ii& U&%%t.dOX         uffO6ht.d;
           &18%iAOt;.           . . .
                '2. Being 898rt h?s Another or AtbOT8$ *it&-
           drrra rmk mole1 tAteroew80:   rsllt8ry; reoludedg
           88 pporato             OOnfinOmAt.
                 e. . . .*

                 WO SO. that          th0 WOX6   'EOhMl*    my     B308A 0 hitldiA&,
iBt’ lt38f-8A    8COkOtbiA$ ACU-0 fUAdAQOAt8 ) th8: 18, tb.
vrooem   of bolng fnet~ated      or 8dtmatOd t . WO 8N  lnoli~d
)ulooopt t8e 18tkr      r8tia45  80 the OAO intendAd by 6ho
frOAAr8 At t.kiO COAOtltUtiAA   whoa thOf  PWSAldJltOd !i%AtiOA7
at   Ao%lolo         YII.
                 'gto8PO rtroA@uAed            la AAr rlew bl tha rouorln(r
dOflAitiOA8            Or   th.    WWd “LOhMIR    whirnhlp p 8X 1P qO?d8 la d
Phr88ee,        Foraa~~n%          Edltlbn, YO~WEU 38, p8@$e8305,)06r
                l1Eahaolt 18 a grawlo toma. eAd dOAUk 8A
           iA8titUtlOAfor 1netlWitlOAor ldue8tlon. hnorlo8a
           #38y1UE     of De&       8Ed Duob t. !'holrAiX
                                                        mk,              k COAA.
           172, 177. 10 a. uoo. 112.*
                 -'A *ocrbeol*18           cm inetitution oi ~o~x%%AI$br
           lar 8 aolLem or bualtorrlty,
                                      e ~1800 0r aiarrry
Yl0A0r8bLo      t. It.TPirble,                 tlret      A8#1&8a%,           Page       4




       ln*truotlon,
                  an&                        nOr8lly        reter8       to   OVA             or
       goblie        lohoOl8 IIPAtrlAOd                   8t   ohs      OqOh8.          Of the
       pub110         8Ad    18 8 ( teller t
                                           ie
                                            O?Ui,8Ad dOA0t.SlP i  1 x1                                         .
       8tltdOA             for iAOtSU#tiO      ldue8tlon,
                                                 A~OP     8lLd i8
       not     Cie88utmd      b tho WllS of 8 bslldlng. ct8t.
       t.     Eolaber,        121 R. W. 1060, 1061. lb5                          ri8.        243..
k    quota tho rollowlng rwor9t                           tram tho oo8e of IWamlde                              v.
                                                              t%Oh b O (lObUlt$,             lt    81.,        261

                l‘fbO      WW’d8     'hlah WbOOl'.                 M l088 it 01 08r lT
       8ppOOx8 by           the    OOAbh               they hive eako other                   w8-i-




                &t    -the    e88e     of     Stats      es     x-01.    Bl80k      v.       Booxfl       of
Dlr~tO~8.~f  Sahwl Dl8t.  HO. 16, &ntipaDrY CoUnty,U2
P. 1. 545 (X922), the %19rrrq Court of Arkurur h8d ktore
t;$&   @tat&8         8Imilrr        in vwl$o               to tho oao under oo~l~orr
       .    w0 pUOk          th0   rOuOWiA4J             rmt     ah0 0piAl0A ab th0 OOUX$I

                 *f&O -Or                   .Ad SAtOAt Of the 8t8tUt. A.8
       t0 pXO7ORt            8-181          lqU8l.ltyOT lAt.nfA&ln(r Of
       $hO tilt. 8Ad AtlriO8A r80.8, thwaby mtAt8iA.niA.#
       h-y    8Ad pe8Oe In th8 8OhO018. . . ."

                We believe           th8t        the ptwpen             ai our Donstttutloml
on& 8t8tutory                bhe 8010 88 thrt lrpruw
                        prorfeim8              ir          8b0v0.
ti other vmrd8,  le land OA tho or(jmiutiOA or pro0088 Ot
8dUOOtiaA  18 bl f8Ot kept lRtitiy    8ml-t  8Ad 8o9W8to 8Ad
r sr k co efOh etwo moo8  8xwlth8r8wa
                                e           f x olm
                                                  A.18llatero.Ure8,
t&  PXOhibitiOA  Of seOti0A 7 Of kXti.1.    111 8Ad ktiOl0  2900
i8 AQt tlolrtod.                COrtlriPly,             OAT    tJ0A8tltUtiOA            muld          inhibit
the teoohlng OS Whit0 8tUdOAt8 and m&r0                                       8tUdORt8            in the        8UO
bplldlng or 01888r00m8t th8 8~08 tim.    &OWver, thi8 9to-
hibltlaa ia AOt liasit6dto tho t88OhiAg et AtUdOAt8 fA th0
mm     ol888roar           or hlldhng;
                              it would pxohlblt thr tO8O&fll~
at the 88~0       oi 8tUdOILt8 at tith noe8
                     tfmo                    in.618M08 held
outelde the bulldiA&. The prohSbltlon 8ppliw to tho phy81-
081 8efgIWg8tiOA of *Bo whlto and oelorod 'BtdoAt8.

          xa our 18ttoF you 8t8%8 that A0 Milt0 penoao  rruld
bw in the bul3dilggwhllo the noya 8tudentr vaz8 belirdtrolnod.
@aor8bl8                        f.         16.        Trlablm,            .fb=StA8d8tU\t,                       p8458    6




Whit@ 8tUdOAt8 8r8 bOiKigtaught OA& WkR t&r8 $8 AA intO&!-
8iBgiiIigOr fdMbOr8 Or th0 tW r8aOP i8 AOt OAO 8Ab th8 08~0
thing, bUt, to OIV AlAdm, tw.us8thlng
                                    entiro1Jrdlfferant. TbO
18ttOT             Il~tiI~tiOR                         -8         UOt     bbtOW        the        %mh           c8~mA8         ?UpIWM
C’JUl%,            IiOr              W88         it         p88Md         UpOn    by       the         CQUrt.


                                A aanalu8ion
                                  other than the one whloh wO harO rO8ObOd
woula            A80888lt8tO the ooasider8tlon 0r 8nothar &rat0 8ti aerl-
OU8         QU88tdOB.                            The         Abilane        fndep8adant                  21ehoolDietriot              r+id8nt-
u       do.8           AOt               8ffOl’6             PPsohiAO        ShOpi         t0     it8      A.50         8tUd8At8 :A t&b8
8OhOOi            bUiidiZhs8                           tOT        8Ueh     8tUC%Rt8g              Oth8rUhO              tka   qUb8tiOB
MUX           not b81O bcrOA88k8d.                                      TO hoI& th8t no&x% 8tUdont8 owl4
not         urn the errchinol&hop8                                   in  the emnor 88 wiha         in paw
l.ttermight              8AOUAt                               to 8 di8aTb&i8thI        OOAd8m886 b EB. -itad
IRtdb88           sUjW8E%O Court                               iA Etd8    Of xi1480Uri   8t th8 R8 8tiOIi Of
Lloyd Q8i~08                              t. P. W. C8~48, 305 0. ,L?.
                                                                    337, 83 L. %I. 206.
IB th8t O88O J?OtitlOAOr,8 rU&WO, W88 rOfU8Od 8dAi88l0A t0 th0
!8hOOi            Or            LOW            Or      ha88Oi~i            &IivWitf.                     %      thb~~    h8tftUtbd         801
&uItf~twA8AdAW8                                           to Oop~rl tbO OUZ8tOl’8 Or tbhr UAiVWOit      to
                                         tie          st8f8 Or a88OtUs    WhtIiM~      IlO 18~ 8OhOO    for
AOW              8tUti.llt8,                          bat   it #II PrWittdl by atShUt that     the  8t8t8
VW14             $81 tbO                       tUitiOA             r808     rOT      bh8         lttM 4 8AOO
                                                                                                           Or 8ueh
                                                                                                                 8tUb B tl
bt      8    UAiVbr8ity                               Or     8A    844808At          8trtb         t0        t8ke   Q8OPtM           Or   8b&y
offOnd                 8t        B;ic@oWi                     UAfV8r8itr             but         BOt     QtrOrrdnLfA8OlA              uB&VOF-
8itl,            thS     AWO   UAhP8itJ   in xb80ofi~   7:. qUOf0 th0 fO&lOW
big in                  the opinioa at the Court, speaking through XT. Chief
Jwtleo                 Fhigho~c




             .     .        .        .

                  *The  eqwl  protoatiOn of the law8 i8 ‘8
             pledgo f9rme ptatwt1w     0r oqwl low'.    flak
             WQ v. 8OpkiR8,  118 V. ". 336, 369, 30 L. 04. 220,
             226, 6 6. Ct. 1064. . . ."
             YOU   6tOtO   in    JoilX 1Ott.l’      Of   S8qUOrt   tbat   them
WORM be no white people in Wbe build-    ulhilo the aam
muMat   are &elms trained, bat wmt “then     wcwld nstrlrall~
be an lahrrl
&MlBd Me 0Y of t&e WOSkkf~~p*rloUm.
lmtudn&ll.aa %a merely inaldmitalto the ahan in nurts
8~6 f&en 18 no sooialLntorooum    ktnoo     *auronta or tbo
tuo nau   wo aa not bo1lu* CBat the kras QT *piFit02
t&o a00~tit~ti0~ rould    be rloletod.  wo do mot belie~o tbea
this wmld bm intumltt$lliy,      but woul4 k on the mm* lor.1
a m wh iti g m o p lo p o UhI&    R Op o U       un th e ltr o et*.




             taia oplatfon
                         pun8                aal&&pe~ the fmo8 lltamtLm
wiwll
    fM &I 8Ye
           p r uM b o e,M
                       la lrpnral~llBitoa
                            e             roo0l-b
lal8lY.